— Appeal by the defendant from a judgment of the Supreme Court, Kings County (De Lury, J.), rendered January 10, 1983, convicting him of murder in the second degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, following a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The People established the defendant’s guilt of the crimes charged beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Matters of credibility and the weight to be given to the witnesses’ testimony are for the jury to determine.
In addition, we find, as did the hearing court, that the procedures with respect to a lineup were not suggestive, that the main prosecution eyewitness’s identifications were not coerced and that, in any event, there was an independent source for their in-court identification testimony. In view of the hearing court’s opportunity to evaluate the credibility of *507the witnesses, its findings are to be accorded great weight and, because those findings are supported by the record, they are upheld (see, People v Prochilo, 41 NY2d 795). We also find that there was probable cause for the defendant’s arrest (see, People v White, 117 AD2d 127, 131).
Furthermore, the defendant was entitled to and did receive "meaningful representation” in support of his defense (see, People v Baldi, 54 NY2d 137, 147). Finally, we have considered the defendant’s other contentions, including those raised in his pro se supplemental brief, and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.